                          3:15-cv-03318-CSB # 116             Page 1 of 2
                                                                                                   E-FILED
                                                                Wednesday, 14 November, 2018 02:51:05 PM
                                                                              Clerk, U.S. District Court, ILCD

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS

TYLER WALKER,                                        )
                                                     )
                      Plaintiff,                     )
                                                     )          Case No. 15-CV-3318
       vs.                                           )
                                                     )
JEFFREY KORTE, et al.,                               )
                                                     )
                      Defendants.                    )

             NOTICE OF APPEARANCE AND SUBSTITUTION OF COUNSEL FOR
                                 DEFENDANTS

       Now Comes Lisa Madigan, Attorney General of the State of Illinois, by Alan Remy

Taborga, Assistant Attorney General, State of Illinois, and hereby enters her appearance as

counsel on behalf of the Defendants, Robert Adams, Steven Albert, Terry Dodds, Kenneth

Evans, Blake Haubrich, Jeffrey Korte, John Miller, Kyle Mountain, Brandon Myers, and William

Rine in the above cause, substituting out all other attorneys who have appeared for the

Defendants in this cause brought by the Plaintiff.


 Dated: November 14, 2018                      Respectfully submitted,

 Lisa Madigan
 Attorney General of the State of Illinois     By:       s/ Alan Remy Taborga
 Counsel for Defendants,                                 Alan Remy Taborga
 ROBERT ADAMS, STEVEN ALBERT,                            Assistant Attorney General
 TERRY DODDS, KENNETH EVANS,                             Office of the Illinois Attorney General
 BLAKE HAUBRICH, JEFFREY KORTE,                          1776 East Washington Street
 JOHN MILLER, KYLE MOUNTAIN,                             Urbana, Illinois 61802
 BRANDON MYERS, and WILLIAM RINE                         Phone: (217) 278-3332
                                                         E-Mail: ATaborga@atg.state.il.us
                          3:15-cv-03318-CSB # 116            Page 2 of 2




                                   CERTIFICATE OF SERVICE

       I hereby certify that on November 14, 2018, I electronically filed the foregoing Notice of

Appearance and Substitution of Counsel for Defendants, with the Clerk of Court using the CM/ECF

system, was electronically filed with the Clerk of the Court using the CM/ECF system which

will send notification of such filing to the following participant:

                               Tyler Walker, #R-48022
                               Western Correctional Center
                               Inmate Mail/Parcels
                               2500 Rt. 99 South
                               Mt. Sterling, IL 62353


                                                   Respectfully submitted,

                                                   By:    s/ Alan Remy Taborga
                                                          Alan Remy Taborga
                                                          Assistant Attorney General
                                                          Office of the Illinois Attorney General
                                                          1776 East Washington Street
                                                          Urbana, Illinois 61802
                                                          Phone: (217) 278-3332
                                                          E-Mail: ATaborga@atg.state.il.us




                                                  2
